Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
 	 Applicant’s amendment of 3 May 2022, in which claims 1, 21-25 have been amended, and new claim 26 has been added, is acknowledged.
Claims 1-2, 4, 6-26 are pending in the instant application. 
Claims 7-20 are withdrawn, as being drawn to a non-elected invention. 
Claims 1-2, 4, 6 and 21-26 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2022 is acknowledged and considered. 
Response to arguments of 3 May 2022
In view of Applicant’s amendment of 3 May 2022, the objection to claims 1, 21, 22 is herein withdrawn. Applicant has amended the claims to recite “a subject”.
In view of Applicant’s amendment of 3 May 2022, the rejection of claims 21, 22, 24, 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has clarified the claim language.
Applicant’s arguments (Remarks of 3 May 2022, pages 7-9) against the rejection of claims 1-2, 4, 6 and 21-25 under 35 U.S.C. 103 over Richardson, in view of Lee, Brandhorst and Longo, in further view of Mead, have been considered.
Applicant attacks each of the references individually (pages 8-9) and argues that the combined teachings of Lee, Brandhorst, Longo, and Mead does not disclose or suggest the instantly claimed invention.
Applicant argues (page 7, last paragraph) that the key feature of the claimed invention is that the fasting mimicking and enhancing diet (FMED) is administered to the subject a time period of at least 8 days, which is greater than that utilized (6 days) in the inventor’s previous work. Applicant argues that Fig. 2 shows dramatic response, where the free kappa light chain plummeted.
In response, the claims are drawn to a method of treatment of multiple myeloma (MM) in a subject comprising administration of a particular composition which is a FMED over a certain time period which is for at least 8 days, in conjunction with chemotherapy.  
The FMED composition to be administered is known according to the cited prior art (Longo), the difference is the administration time interval, e.g., administered for at least 8 days/for longer time than in the prior art (2 to 6 days in Longo).  
The examiner’s position is that the skilled artisan would arrive at the longer administration interval (8 days or longer versus 6 days in Longo) using routine experimentation.  
It is in within the healthcare provider’s skill to adjust the length of treatment/ administration time interval as part of routine optimization of efficacy in a method of treatment.
In response to Applicant’s argument (page 7) regarding Fig. 2 showing dramatic response, where the free kappa light chain plummeted, the examiner notes that administering FMED for 6 days is taught by Longo. It is unclear, based on the data provided, whether administering FMED for 8 days or longer results in something unexpected compared to a 6 day FMED administration period taught by Longo.
For all these reasons, the rejection of the claims under 35 U.S.C. 103 over Richardson, in view of Lee, Brandhorst and Longo, is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 3 May 2022.
Applicant has presented no arguments against the rejection of claims 1-2, 4, 6 and 21-25 under 35 U.S.C. 103 over Richardson, in view of Longo ‘909, in further view of Mead.
As a result, the rejection of the claims under 35 U.S.C. 103 over Richardson, in view of Longo ‘909, and Mead, is herein maintained, and a modified rejection is made below, based on Applicant’s amendment of 3 May 2022.
	
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (Blood 2010, 116 (5), 679-686, cited in PTO-892 of 17 May 2021), in view of Lee et al. (Oncogene 2011, 30, 3305-3316, cited in IDS), Brandhorst et al. (Proceedings of the 105th Annual Meeting of the American Association for Cancer Research, 2014, April 5-9, San Diego; Cancer Res. 2014, 74 (19 Suppl.), Abstract 4120, cited in IDS) and Longo et al. (US 2015/0004280, cited in IDS), in further view of Mead et al. (British Journal of Hematology 2004, 126, 348-354, cited in PTO-892 of 3 February 2022).
Richardson et al. (Blood 2010, 116 (5), 679-686) teach a method of treating multiple myeloma in human patients by administering a combination therapy comprising lenalidomide and bortezomib.
Richardson does not teach administering for at least 8 days a fasting mimicking diet to patients suffering from multiple myeloma, as in the instant claims.

Lee et al. (Oncogene 2011, 30, 3305-3316, cited in IDS) teach that fasting improves tolerability of chemotherapy in patients with cancer.
Lee teaches (Abstract) that in mammals, the protective effect of fasting is mediated in part by an over 50% reduction in glucose and IGF-1 levels; fasting up to 5 days followed by a normal diet protects cancer patients against chemotherapy without causing chronic weight loss.

Brandhorst et al. (Proceedings of the 105th Annual Meeting of the American Association for Cancer Research, 2014, April 5-9, San Diego; Cancer Res. 2014, 74 (19 Suppl.), Abstract Nr. 4120, cited in IDS) teach that the fasting mimicking diet reduces and delays carcinogenesis.

Longo et al. (US 2015/0004280, cited in IDS) teach a diet protocol including administering of a fasting mimicking diet which provides [0034] the subject with 4.5 to 7 kcal/pound of body weight/day on the first day, followed by 3 to 5 kcal/pound of body weight/day for a second day to a final day, as in the instant claims.
Longo teaches [0036] that the fasting mimicking diet provides for the first day less than 30 g of sugar, less than 28 g of proteins, 20 to 30 grams of monounsaturated fats on the first day; between 6 and 10 grams of polyunsaturated fats on the first day; less than 12 g of saturated fats on the first day; and provides for each day from the second day to the final day less than 20 g of sugar, less than 18 g of proteins, 10 to l5 grams of monounsaturated fats; 3 to 5 grams of polyunsaturated fats; less than 6 grams of saturated fats, as in instant claim 4.
Longo teaches (claim 2) that the fasting mimicking diet is administered for a first time period of 2 days to 6 days followed by a re-feeding diet provided for a second time period of 7 days to 85 days.
Longo teaches [0040] that the fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels when administered to patients suffering from diabetes. 
Longo does not administer said fasting mimicking diet to a subject suffering from multiple myeloma.
Longo does not teach administering fasting mimicking diet for a period of at least 8 days, for 8 days, as in instant claim 24 or for 10 days, as in instant claim 25.
Longo does not measure serum free kappa light chains in the method of treating MM, as in instant claims 21, 22.

Mead et al. (British Journal of Hematology 2004, 126, 348-354) teach serum free light chains such as serum free kappa light chains used to follow the disease course in myeloma patients. Mead teaches (Abstract) that changes in serum free light chains concentrations provide a rapid indication of the response to MM treatment. 

It would have been obvious to a person of ordinary skill in the art to administer a fasting mimicking diet to patients suffering from multiple myeloma who are treated with combination therapy comprising lenalidomide and bortezomib. The person of ordinary skill in the art would have been motivated to administer a fasting mimicking diet taught by Longo, to patients suffering from multiple myeloma in the method of treating multiple myeloma taught by Richardson, because Lee teaches that fasting improves tolerability of chemotherapy in patients with cancer, and Brandhorst teaches that the fasting mimicking diet reduces and delays carcinogenesis. Thus, the person of ordinary skill in the art would have administered a fasting mimicking diet to patients suffering from cancer, such as multiple myeloma, who undergo chemotherapy treatment with lenalidomide and bortezomib in the method of Richardson, with the expectation that said fasting mimicking diet improves tolerability of chemotherapy in said patients. 
Further, the person of ordinary skill in the art would have been motivated to administer a fasting mimicking diet taught by Longo, to patients suffering from multiple myeloma in the method of treating multiple myeloma taught by Richardson, because Lee teaches that fasting improves tolerability of chemotherapy in patients with cancer, and Lee teaches that in mammals, the protective effect of fasting is mediated in part by an over 50% reduction in glucose and IGF-1 levels, and Longo teaches that the fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels. Thus, the person of ordinary skill in the art would have administered a fasting mimicking diet to patients suffering from cancer, such as multiple myeloma, who undergo chemotherapy treatment, with the expectation that said fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels in said patients, which results in protective effect and improved tolerability of chemotherapy in said patients.
Further, the person of ordinary skill in the art would have been motivated to explore different FMED administration time intervals in order to optimize efficacy in the method of treatment. The skilled artisan would have arrived at the instantly claimed longer administration interval (8 days or 10 days as in instant claims 24, 25, versus 6 days in Longo) using routine experimentation.  It is in within the healthcare provider’s skill to adjust the length of treatment/ administration time interval as part of routine optimization of efficacy in a method of treatment.
With respect to claims 21, 22, since Mead teaches serum free light chains such as serum free kappa light chains can be used to follow the disease course in myeloma patients, the person of ordinary skill in the art would have monitored the serum free kappa light chains at different times during the cancer treatment, with the expectation that lower serum free kappa light chains concentrations provide indication of the response to MM treatment. 
As such, claims 1-2, 4, 6 and 21-26 are rejected as prima facie obvious.

Claims 1-2, 4, 6 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (Blood 2010, 116 (5), 679-686, cited in PTO-892 of 17 May 2021), in view of Longo et al. (US 2014/0112909, cited in PTO-892 of 17 May 2021), in further view of Mead et al. (British Journal of Hematology 2004, 126, 348-354, cited in PTO-892 of 3 February 2022).
Richardson et al. (Blood 2010, 116 (5), 679-686) teach a method of treating multiple myeloma in human patients by administering a combination therapy comprising lenalidomide and bortezomib.
Richardson does not teach administering for at least 8 days a fasting mimicking diet to patients suffering from multiple myeloma, as in the instant claims.

Longo et al. (US 2014/0112909) teach a diet protocol including administering of a fasting mimicking diet which provides (Abstract) the subject with 4.5 to 7 kcal/pound of body weight/day on the first day, followed by 3 to 5 kcal/pound of body weight/day for a second day to fifth day of the first diet, as in the instant claims.
Longo teaches (Abstract, also claim 1, [0011]-[0012]) that the fasting mimicking diet provides for the first day less than 30 g of sugar, less than 28 g of proteins, 20 to 30 grams of monounsaturated fats on the first day, between 6 and 10 grams of polyunsaturated fats on the first day, less than 12 g of saturated fats; and provides on the second to fifth day less than 20 g of sugar, less than 18 g of proteins, 10 to l5 grams of monounsaturated fats; 3 to 5 grams of polyunsaturated fats; less than 6 grams of saturated fats, and 12 to 25 g of glycerol, as in instant claim 4.
Longo teaches ([0049], [0029]) that the fasting mimicking diet (FMD) is administered to human subjects for a first time period of 5 days and a second diet administered for a second time period of 25 to 26 days. The 5-day supply diet includes soups/broths, soft drinks, nut bars and supplements, as in instant claim 23.
Longo teaches [0019] that FMD diet delayed the onset of cancer development. Longo teaches [0019] that glucose and IGF-1, which promote tumor development and progression, were significantly reduced during the FMD regimen. Thus, Longo teaches that the fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels when administered to patients suffering from cancer.
Longo teaches [0024] that cycles of fasting improve the hematopoietic regeneration in subjects after chemotherapy induced myelosuppression. Longo teaches [0024] that in mice and human chemotherapy treatment reduced the number of WBCs, lymphocytes and the /M ratio; the combination of fasting prior to chemotherapy ameliorates these effects and maintained all measured parameters at normal levels.
Longo does not administer said fasting mimicking diet to a subject suffering from multiple myeloma.
Longo does not teach administering fasting mimicking diet for a period of at least 8 days, as in the instant claims, for 8 days, as in instant claim 24 or for 10 days, as in instant claim 25.
Longo does not measure serum free kappa light chains in the method of treating MM, as in instant claims 21, 22.

Mead et al. (British Journal of Hematology 2004, 126, 348-354) teach serum free light chains such as serum free kappa light chains used to follow the disease course in myeloma patients. Mead teaches (Abstract) that changes in serum free light chains concentrations provide a rapid indication of the response to MM treatment. 

It would have been obvious to a person of ordinary skill in the art to administer a fasting mimicking diet to patients suffering from multiple myeloma who are treated with combination therapy comprising lenalidomide and bortezomib. The person of ordinary skill in the art would have been motivated to administer a fasting mimicking diet (FMD) taught by Longo, to patients suffering from multiple myeloma in the method of treating multiple myeloma taught by Richardson, because Longo teaches that FMD diet delays the onset of cancer development, Longo teaches that glucose and IGF-1, which promote tumor development and progression, were significantly reduced during the FMD regimen, and Longo also teaches that FMD improves tolerability to chemotherapy in cancer patients.
Thus, the person of ordinary skill in the art would have administered a fasting mimicking diet to patients suffering from cancer, such as multiple myeloma, who undergo chemotherapy treatment in the method of Richardson, with the expectation that said fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels in said patients, which results in protective effect and improved tolerability of chemotherapy in said patients.
Further, the person of ordinary skill in the art would have been motivated to explore different FMD administration time intervals in order to optimize efficacy in the method of treatment. The skilled artisan would have arrived at the instantly claimed longer administration interval (8 days as in instant claim 24, or 10 days as in instant claim 25, versus 5 days in Longo) using routine experimentation.  It is in within the healthcare provider’s skill to adjust the length of treatment/ administration time interval as part of routine optimization of efficacy in a method of treatment.
With respect to claims 21, 22, since Mead teaches serum free light chains such as serum free kappa light chains can be used to follow the disease course in myeloma patients, the person of ordinary skill in the art would have monitored the serum free kappa light chains at different times during the cancer treatment, with the expectation that lower serum free kappa light chains concentrations provide indication of the response to MM treatment. 
As such, claims 1-2, 4, 6 and 21-26 are rejected as prima facie obvious.

Claims 1-2, 4, 6 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (Blood 2010, 116 (5), 679-686, cited in PTO-892 of 17 May 2021), in view of Longo et al. (WO 2015/134837, cited in IDS), in further view of Mead et al. (British Journal of Hematology 2004, 126, 348-354, cited in PTO-892 of 3 February 2022).
Richardson et al. (Blood 2010, 116 (5), 679-686) teach a method of treating multiple myeloma in human patients by administering a combination therapy comprising lenalidomide and bortezomib.
Richardson does not teach administering for at least 8 days a fasting mimicking diet to patients suffering from multiple myeloma, as in the instant claims.

Longo (WO 2015/134837) teaches [0062] that the combination of cancer treatment with FMD has additive effects in retarding the growth and survival of a variety of cancer cells and tumors; fasting enhances the effect of anticancer medication in decreasing tumor progression [0061].  
Longo teaches [0053] that a fasting mimicking diet FMD for mammal subjects and in particular humans substitutes the normal diet of a cancer patient for a period of 5 to 21 days with a 17-day maximum for most patients. 
Longo teaches [0053] that the minimum length of the FMD is 5 or 6 days and the maximum length 21 days, which overlaps with the range in the instant claims.
Longo teaches a diet protocol including administering of a fasting mimicking diet which provides [0053] the subject with 4.5 to 7 kcal/pound of body weight/day on the first day, followed by 3 to 5 kcal/pound of body weight/day for a second day to a final day, as in the instant claims.
Longo teaches [0053] that the fasting mimicking diet provides for the first day less than 30 g of sugar, less than 28 g of proteins, 20 to 30 grams of monounsaturated fats on the first day; between 6 and 10 grams of polyunsaturated fats on the first day; less than 12 g of saturated fats on the first day; and provides for each day from the second day to the final day less than 20 g of sugar, less than 18 g of proteins, 10 to l5 grams of monounsaturated fats; 3 to 5 grams of polyunsaturated fats; less than 6 grams of saturated fats, as in instant claim 4.
Longo does not administer said fasting mimicking diet to a subject suffering from multiple myeloma.
Longo does not specifically teach administering fasting mimicking diet for a period of at least 8 days, for 8 days, as in instant claim 24 or for 10 days, as in instant claim 25, or for 15 days, as in instant claim 26.
Longo does not measure serum free kappa light chains in the method of treating MM, as in instant claims 21, 22.

Mead et al. (British Journal of Hematology 2004, 126, 348-354) teach serum free light chains such as serum free kappa light chains used to follow the disease course in myeloma patients. Mead teaches (Abstract) that changes in serum free light chains concentrations provide a rapid indication of the response to MM treatment. 

It would have been obvious to a person of ordinary skill in the art to administer a fasting mimicking diet to patients suffering from multiple myeloma who are treated with combination therapy comprising lenalidomide and bortezomib. The person of ordinary skill in the art would have been motivated to administer a fasting mimicking diet taught by Longo, to patients suffering from multiple myeloma in the method of treating multiple myeloma taught by Richardson, because Longo teaches the advantage of combining chemotherapy with FMD in treatment of cancer. Thus, the person of ordinary skill in the art would have administered a fasting mimicking diet to patients suffering from cancer, such as multiple myeloma, who undergo chemotherapy treatment with lenalidomide and bortezomib in the method of Richardson, with the expectation that said fasting mimicking diet enhances the effect of chemotherapy in decreasing tumor progression in the patients.
Further, the person of ordinary skill in the art would have been motivated to explore different FMD administration time intervals in order to optimize efficacy in the method of treatment, within the time interval taught by Longo. It is in within the healthcare provider’s skill to adjust the length of treatment/ administration time interval as part of routine optimization of efficacy in a method of treatment.
With respect to claims 21, 22, since Mead teaches serum free light chains such as serum free kappa light chains can be used to follow the disease course in myeloma patients, the person of ordinary skill in the art would have monitored the serum free kappa light chains at different times during the cancer treatment, with the expectation that lower serum free kappa light chains concentrations provide indication of the response to MM treatment. 
As such, claims 1-2, 4, 6 and 21-26 are rejected as prima facie obvious.

Conclusion
Claims 1-2, 4, 6 and 21-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627